Citation Nr: 0121463	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-13 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including due to undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by a history of muscle spasms of the back, 
including due to undiagnosed illness.

3.  Entitlement to service connection for mild spondylosis 
C5-6, including due to undiagnosed illness. 

4.  Entitlement to service connection for a disability 
manifested by chronic thoracic pain, including due to 
undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by chronic lumbar pain, including due to 
undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by chronic pain in the elbows, shoulders, and 
knees, including due to undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by paresthesias of the forearms and hands, 
including due to undiagnosed illness.

8.  Entitlement to service connection for allergic rhinitis, 
including due to undiagnosed illness. 

9.  Entitlement to service connection for chronic maxillary 
sinusitis, including due to undiagnosed illness. 

10.  Entitlement to service connection for a psychiatric 
disorder, including due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  Service records show that for most of this time he 
served in the Desert Shield/Storm area of responsibility 
during the Persian Gulf War.  38 C.F.R. §§ 3.2(i), 3.317(d) 
(2000).  He also has service in the Army National Guard.

The instant appeal arose from a December 1998 rating decision 
which denied the claims at issue in this case.

The appellant's representative, in an August 2001 written 
statement, seems to have raised claims for entitlement to 
service connection for a genitourinary disorder, namely 
chronic prostatitis, and for folliculitis barbae.  Since 
these issues have not been developed by the RO, they are 
referred to the RO for appropriate action.  


REMAND

The appellant is also advised that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, 2096-2098 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, and 5103A (West Supp. 2001)).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that the VA cannot assist 
in the development of a claim that is not well grounded).  
This change in the law is applicable to all claims filed, as 
here, before the date of enactment of the VCAA and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In an effort to assist the RO, the Board of Veterans' Appeals 
(Board) has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

The appellant contends, in substance, that he has numerous 
disabilities that were incurred in or aggravated by service.  
He appears to claim both that the disorders are due to 
undiagnosed illnesses and that they are directly due to 
events which occurred in service.  He believes that his 
current skin problems are due to exposure to "anti-nerve 
agent pills" in service.  He believes his back problems are 
the result of an incident where he was riding over a sand 
dune in a 5-ton truck, the truck hit a bump, and he bounced 
to the ceiling of the vehicle and hit his head in the neck 
area while wearing a "cavalier helmet."  Service records 
also indicate that the veteran may have served in an area 
where there was exposure to a very low level of nerve agents.

The veteran underwent several VA examinations in August 1998 
in connection with this claim.  The etiology of the disorders 
diagnosed in those examinations was not provided or was 
identified as "uncertain."  The examiner noted that the 
only evidence available for review was the veteran's Persian 
Gulf examination.  As regards the Persian Gulf examination, 
the Board notes that the claims folder only appears to 
include one page of the report of the examination, which 
apparently took place at the Montgomery, Alabama, VA Medical 
Center (MC) on February 17, 1994.  The RO should attempt to 
develop the entire examination report and should associate it 
with the claims folder.

As regards his skin disorder claim, the Board notes that the 
veteran was diagnosed in service with pediculosis pubis and 
that after service he was diagnosed by private physicians 
twice with tinea cruris, once with dermatitis, and once with 
an allergic rash.  During his August 1998 VA examination, a 
skin rash was noted, and the diagnosis was possible eczema.  
In light of this evidence, the Board finds that a medical 
opinion is needed which addresses the relationship, if any, 
between the veteran's current skin problems and service.

As regards his claims pertaining to the back, the Board notes 
that just prior to his deployment, low back pain was noted 
which was attributed to Chlamydia versus prostatodynia.  
Somatization was suspected due to deployment phobia.  His 
April 1991 relief from active duty examination noted that he 
had complained of back pain for two months, since he had 
ridden in the back of a truck.  Low back pain with radiation 
to the cervical region was noted as was decreased flexion 
with prolonged standing or bending.  He was also taking 
prescription medication in service for low back pain.  Post-
service private treatment records include a diagnosis of 
lumbosacral strain and complaints of low back pain.

During his August 1998 VA examination, diagnoses included a 
history of muscle spasms in the back, mild spondylosis at C5-
6, chronic thoracic pain, and chronic lumbar pain.  In light 
of this evidence, the Board finds that a medical opinion is 
needed which addresses the relationship, if any, between the 
veteran's current back problems and service.

As regards the claim of chronic pain in the elbows, 
shoulders, and knees, and the claim of paresthesia in the 
forearms and hands, the Board notes that these problems were 
diagnosed at the time of the August 1998 VA general medical 
examination.  However, the medical evidence of record leaves 
unanswered significant questions pertaining to whether some 
of the veteran's reported "signs" and "symptoms" of 
undiagnosed illness can, in fact, be attributed to known 
clinical diagnoses.  It is not entirely clear, for example, 
whether his complaints of chronic pain in the elbows, 
shoulders, and knees can all be attributed to an orthopedic 
disorder, or whether his complaints of paresthesia in the 
forearms and hands can be attributed to an orthopedic or 
neurological disorder.  Further examination of these matters 
is warranted.  38 C.F.R. § 19.9 (2000).

As regards the claim for allergic rhinitis, the post-service 
private medical evidence indicates that allergy tests were 
positive.  The August 1998 VA examiner also diagnosed 
allergic rhinitis.  The record also shows that the veteran 
has worked in a fire department for many years.  In light of 
this evidence, as well as the service records which show that 
the veteran may have been exposed to a low level of nerve 
agents, the Board finds that a medical opinion is needed 
which addresses the relationship, if any, between the 
veteran's current allergic rhinitis and service.

As regards the claim for chronic maxillary sinusitis, the 
veteran's April 1991 service examination noted that he 
complained of a history of sinusitis that got worse after 
being activated with frequent episodes in the past few 
months.  Post-service private medical records show that in 
October 1995 the veteran underwent functional endoscopic 
bilateral maxillary sinus antrostomies and bilateral 
sphenoidectomy.  The August 1998 VA examination diagnosed 
chronic maxillary sinusitis.  In light of this evidence, the 
Board finds that a medical opinion is needed which addresses 
the relationship, if any, between the veteran's current 
sinusitis and service.

As regards the claim for a psychiatric disorder, the Board 
notes that the veteran was diagnosed with an anxiety 
disorder, not otherwise specified, and alcohol use in his 
August 1998 VA mental disorders examination.  A private 
medical evaluation dated in January 1999 diagnosed post-
traumatic stress disorder (PTSD) and a depressive disorder in 
addition to an anxiety disorder.  In light of this evidence, 
the Board finds that a medical opinion is needed which 
addresses the relationship, if any, between the veteran's 
current psychiatric problems and service.  In his July 1999 
hearing, the veteran testified that he had undergone 
counseling by J. Jackson.  Therefore, as these records appear 
to be relevant to the psychiatric claim, the RO should 
attempt to associate them with the claims folder.

The veteran is hereby advised that, in the event he fails to 
report for a VA examination without good cause, his service 
connection claims will be decided based upon the evidence of 
record.  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should make efforts to obtain 
the report of the veteran's Persian Gulf 
examination at the Montgomery, Alabama, 
VAMC on February 17, 1994, until the 
record is obtained, unless it is 
reasonably certain that such a record 
does not exist or that further efforts to 
obtain that record would be futile.  If 
the RO, after making reasonable efforts, 
is unable to obtain any records sought, 
the RO shall notify the veteran that it 
is unable to obtain that record by 
identifying the record it is unable to 
obtain; explaining the efforts that it 
made to obtain that record; and 
describing any further action to be taken 
by the RO with respect to the claim.

2.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence pertinent to his claims that 
has not already been made part of the 
record, including the treatment records 
of J. Jackson.  The RO should assist him 
in obtaining such evidence.  The 
appellant must adequately identify the 
records and provide any necessary 
authorization.  If the RO, after making 
reasonable efforts, is unable to obtain 
any of the adequately identified records 
sought, the RO shall notify the claimant 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should request a medical 
opinion from a VA physician which 
addresses:

a.  Is it at least as likely as not 
that the current diagnoses of 
eczema; mild spondylosis at C5-6; 
allergic rhinitis; and an anxiety 
disorder, a depressive disorder, 
and/or PTSD; are causally related to 
the period of active service?; and

b.  Is it least as likely as not 
that chronic maxillary sinusitis is 
causally related to the period of 
active service? or, alternatively; 

c.  If the disease of the chronic 
maxillary sinusitis pre-existed the 
period of active service, did such 
disability undergo a permanent 
worsening beyond the natural 
progression of such disability 
during a period of active service?

The veteran should be afforded a VA 
examination(s) if one is deemed necessary 
in order to provide the requested 
opinions.  The claims folder and a copy 
of this remand must be made available to, 
and reviewed by, each examiner called 
upon to examine the veteran.  The 
physician should provide complete 
rationales for all conclusions reached.

4.  The veteran should be afforded a VA 
examination(s).  The claims folder and a 
copy of this remand must be made 
available to, and reviewed by, each 
examiner called upon to examine the 
veteran.  The examiner should determine, 
based on a review of symptoms, physical 
findings, and laboratory tests, if the 
problems concerning the muscle spasms of 
the back; the chronic thoracic pain; the 
chronic lumbar pain; the chronic pain in 
the elbows, shoulders, knees; and the 
paresthesia of both forearms and hands 
are attributable to any known diagnostic 
entity or entities.  All necessary 
testing should be performed.  
Examinations by appropriate specialists 
should be conducted with regard to any of 
the foregoing symptoms, or abnormal 
findings pertaining thereto, that cannot 
be attributed to a known clinical 
diagnosis.  The examiner(s) should 
consider that symptom-based 
"diagnoses," including, but not limited 
to, myalgia and arthralgia, are not 
considered known diagnostic entities for 
compensation purposes.  The final report 
of the examination(s) should set forth a 
list of diagnosed conditions, and a 
separate list of any symptoms, abnormal 
physical findings, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  
All differences among examiners should be 
reconciled, by consultation or workgroup, 
as necessary, before the examination is 
returned to the RO.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, as amended, are fully complied with 
and satisfied. 

5.  If any of the benefits sought on 
appeal remain denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


